Exhibit 10.01
 

 
 
 
 
 
 
 
EQUITY PURCHASE AGREEMENT
 
dated as of February 20, 2014
 
by and between
 


 
WESTERN STANDARD ENERGY CORP.,
 
DOMINOVAS ENERGY, LLC
 
and
 
THE MEMBERS OF DOMINOVAS ENERGY, LLC
 
 
 
 
 
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS




Page
ARTICLE 1 PURCHASE AND SALE
1
Section 1.1
Definitions
1
Section 1.2
Purchase and Sale
1
Section 1.3
Purchase Price
1
Section 1.4
No Fractional Shares
2
Section 1.5
Withholding
2
Section 1.6
Allocation of Purchase Price
2
Section 1.7
Delivery of Certificates for Securities.
2
Section 1.8
Western Board of Directors
2
   
ARTICLE 2 REPRESENTATIONS AND WARRANTIES OF THE MEMBERS
3
Section 2.1
Corporate Organization
3
Section 2.2
Subsidiaries
3
Section 2.3
Corporate Affairs
3
Section 2.4
Capitalization
4
Section 2.5
Authority; No Violation; Consents and Approvals
4
Section 2.6
Financial Statements; Financial Reporting
5
Section 2.7
Broker’s Fees
6
Section 2.8
Absence of Certain Changes or Events
6
Section 2.9
Legal Proceedings and Judgments
6
Section 2.10
Taxes and Tax Returns
7
Section 2.11
Employee Plans; Labor Matters
9
Section 2.12
Employees
10
Section 2.13
Compliance with Applicable Law
11
Section 2.14
Certain Contracts
12
Section 2.15
Intellectual Property
13
Section 2.16
Real Property; Environmental Liability
14
Section 2.17
Personal Property
14
Section 2.18
Investment Company
14
Section 2.19
Accuracy of Information Supplied
14
   
ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF WESTERN
15
Section 3.1
Corporate Organization
15
Section 3.2
Capitalization
15
Section 3.3
Authority; No Violation; Consents and Approvals
16
Section 3.4
SEC Reports; Financial Statements
17
Section 3.5
Broker’s Fees
17
Section 3.6
No Investment Company
18
Section 3.7
Accuracy of Information Supplied
18




 
i

--------------------------------------------------------------------------------

 
 
ARTICLE 4 COVENANTS AND AGREEMENTS
19
Section 4.1
Employee Plans
19
Section 4.2
Advice of Changes
19
Section 4.3
Additional Agreements
19
Section 4.4
Negotiations with Other Parties
19
Section 4.5
Reservation of Shares
20
Section 4.6
Non-Competition; Non-Solicitation and Confidentiality.
20
Section 4.7
Audited Financial Statements
22
   
ARTICLE 5 CONDITIONS PRECEDENT
22
Section 5.1
Conditions to Each Party’s Obligation To Effect the Merger
22
Section 5.2
Conditions to Obligation of Western
23
Section 5.3
Conditions to Obligation of the Company
23
   
ARTICLE 6 INDEMNIFICATION
24
Section 6.1
Survival Period
24
Section 6.2
Indemnification for the Benefit of Western
25
Section 6.3
Indemnification for the Benefit of the Members
25
Section 6.4
Matters Involving Third Parties
25
Section 6.5
Indemnification Payments
26
Section 6.6
Other Provisions
27
   
ARTICLE 7 GENERAL PROVISIONS
27
Section 7.1
Closing
27
Section 7.2
Expenses
27
Section 7.3
Notices
28
Section 7.4
Further Assurances
28
Section 7.5
Remedies Cumulative
28
Section 7.6
Presumptions
29
Section 7.7
Exhibits and Schedules
29
Section 7.8
Interpretation
29
Section 7.9
Counterparts
29
Section 7.10
Entire Agreement
29
Section 7.11
Amendment
29
Section 7.12
Extension; Waiver
29
Section 7.13
Governing Law
29
Section 7.14
Severability
29
Section 7.15
Publicity
30
Section 7.16
Assignment; Third Party Beneficiaries
30
Section 7.17
Definitions
30






 
ii

--------------------------------------------------------------------------------

 

EQUITY PURCHASE AGREEMENT
 
THIS EQUITY PURCHASE AGREEMENT (this “Agreement”), dated as of February 20,
2014, by and between Western Standard Energy Corp., a Nevada corporation
(“Western”), Dominovas Energy, LLC, a Delaware limited liability company ( the
“Company”), and all of the Members of the Company (the “Members”).
 
 
WITNESSETH:
 
WHEREAS, the Members collectively own good and marketable record title to, and
all beneficial interest in, 45,000,000 Company Units (as such term is defined in
the LLC Agreement) of the Company, including 22,500,000 Company Voting Units (as
such term is defined in the LLC Agreement) and 22,500,000 Company Non-Voting
Units (as such term is defined in the LLC Agreement), and constituting all of
the Company interests (as such term defined in the LLC Agreement) and all of the
equity interests in the Company (collectively, the “Securities”); and
 
WHEREAS, the Board of Directors of Western, the Company and the Members have
determined that it is in the best interests of Western, the Company, the
shareholders of Western, and the Members, for Western to purchase, and for the
Members to sell, all of the Securities, on the terms and subject to the
conditions set forth in this Agreement;
 
NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained in this Agreement, and intending to be
legally bound by this Agreement, the parties to this Agreement agree as follows:
 
 
ARTICLE 1
PURCHASE AND SALE
 
Section 1.1   Definitions.  Each capitalized term used, and not otherwise
defined herein, shall have the meaning ascribed thereto in Section 7.17 of this
Agreement.
 
Section 1.2   Purchase and Sale.  At the Closing, upon and subject to the terms
and conditions set forth in this Agreement, the Members shall sell, assign and
transfer the Securities to Western, and Western shall purchase the Securities
from the Members. It is the intention of the parties that, immediately after the
Effective Time, Western shall own all of the Securities, which constitute all of
the equity interests in the Company.
 
Section 1.3   Purchase Price.  Except as otherwise provided in this Agreement,
including Section 1.4 and Section 1.5 hereof, (a) the aggregate purchase price
for the Securities (the “Purchase Price”) shall be Forty-Five Million
(45,000,000) shares of the common stock of Western, par value $0.001 per share
(“Western Stock”), and (b) each Member holding Securities as of the Effective
Time shall have the right to receive one share of Western Stock for each Company
Unit (as such term is defined in the LLC Agreement) held by such Member at the
Effective Time.
 

 
1

--------------------------------------------------------------------------------

 
 
Section 1.4   No Fractional Shares.  No certificates or scrip representing a
fractional share of Western Stock shall be issued upon the delivery of the
Securities to Western; no dividend or distribution with respect to Western Stock
shall be payable on or with respect to any fractional share; and such fractional
share interests shall not entitle the owner thereof to vote or to any other
rights of a stockholder of Western.
 
Section 1.5   Withholding.  Western shall be entitled to deduct and withhold
from the consideration otherwise payable to any Member pursuant to this
Agreement or the transactions contemplated hereby such amounts as Western or any
Affiliate of Western is required to deduct and withhold with respect to the
making of such payment under the Code, or any applicable provision of U.S.
federal, state, local or non-U.S. tax law. To the extent that such amounts are
properly withheld by Western, such withheld amounts will be treated for all
purposes of this Agreement as having been paid to the Member in respect of whom
such deduction and withholding were made by Western.
 
Section 1.6   Allocation of Purchase Price.
 
(a)           In accordance with IRS Revenue Ruling 99-6, the sale of the
Securities by the Members to Western shall be treated as (i) a sale of
partnership interests by the Members and (ii) an acquisition of all the assets
of the Company immediately following a deemed liquidating distribution of such
assets to the Members.  The parties agree to allocate the Purchase Price among
the individual assets of the Company as set forth on the Allocation Schedule
attached hereto as Exhibit A (the “Allocation Schedule”).  Western, the Company
and the Members shall file all income Tax Returns and statements, forms and
schedules in connection therewith in a manner consistent with such allocation
and shall take no position contrary thereto unless required to do so by
applicable Requirements of Law.
 
(b)           The parties will revise the Allocation Schedule from time to time
to the extent necessary to reflect any indemnification payment made hereunder or
any other post-Closing payment made pursuant to or in connection with this
Agreement.
 
Section 1.7   Delivery of Certificates for Securities.
 
(a)           At the Closing, the Members shall deliver to Western any existing
certificates representing the Securities accompanied by duly executed powers of
attorney, or, in the case of uncertificated Securities, membership interest
assignments with respect to the Securities.
 
(b)           At the Closing, Western shall deliver to each Member a certificate
representing the number of shares of Western Stock such Member is entitled to
receive pursuant to this Article 1.
 
Section 1.8   Western Board of Directors.
 
(a)           The Board of Directors of Western shall elect Neal Allen and Spero
Plavoukos as directors of Western, to serve as directors until the next annual
meeting of the shareholders of Western.
 

 
2

--------------------------------------------------------------------------------

 
 
(b)           The Nominating Committee of the Board of Directors of Western
shall nominate Neal Allen, Spero Plavoukos, Dallas Gray, Darren Jacklin, and
independent directors selected by the Nominating Committee, in each case for
election to the Board of Directors of Western at the next annual meeting of the
shareholders of Western, provided each such person (i) consents to being named
as a director in the proxy statement of Western for such annual meeting and to
serving as a director of Western, (ii) provides such information relating to
such Person as is required to be disclosed in such proxy statement under
Regulation 14A of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and (iii) with respect to the independent directors, qualifies as an
independent director under the policy established by the Board of Directors of
Western for determining director independence. The Board of Directors of Western
shall recommend to the stockholders of Western that they vote for the election
of each such person as a director of Western in such proxy statement.
 
 
ARTICLE 2
REPRESENTATIONS AND WARRANTIES OF THE MEMBERS
 
The Members jointly and severally represent and warrant to Western that the
statements contained in this Article 2 are correct and complete as of the
Closing Date, except to the extent such representations and warranties speak as
of an earlier date.
 
Section 2.1   Corporate Organization.  The Company is a limited liability
company duly organized and validly existing under the laws of the State of
Delaware and is not delinquent in filing any reports required to be filed in
order to maintain its existence. The Company has the limited liability company
power and authority to own or lease all of its properties and assets and to
carry on its business as it is now being conducted, and is duly licensed or
qualified to do business in each jurisdiction in which the nature of the
business conducted by it or the character or location of the properties and
assets owned or leased by it makes such licensing or qualification necessary,
except where the failure to be so licensed or qualified would not have a
Material Adverse Effect on the Company.
 
Section 2.2   Subsidiaries.  The Company has no Subsidiaries, and does not own
any capital stock, membership interest or any other equity interest in any
Person.
 
Section 2.3   Corporate Affairs.
 
(a)           The Members have made available to Western correct and complete
copies of the Certificate of Formation and the LLC Agreement of the Company. The
Company has made available to Western all of the minute books containing the
records of the meetings of the Members of the Company. The minute books of the
Company reflect all of the material actions taken by the Members of the Company.
The Company has made available the ledger of membership interests in the
Company.
 
(b)           The minute books and Company interest ledgers of the Company
accurately and completely list and describe all issuances, transfers and
cancellations of equity interests in the Company.
 

 
3

--------------------------------------------------------------------------------

 
 
Section 2.4   Capitalization.
 
(a)           The Securities (i) constitute all of the equity interests in the
Company and all of the authorized Company interests (as such term is defined in
the LLC Agreement), and (ii) consist of 45,000,000 Company Units (as such term
is defined in the LLC Agreement) of the Company, including 22,500,000 Company
Voting Units (as such term is defined in the LLC Agreement) and 22,500,000
Company Non-Voting Units (as such term is defined in the LLC Agreement). The
Members collectively own good and marketable record title to, and all beneficial
interest in, the Securities. The Securities have been duly authorized and
validly issued and are fully paid, nonassessable and free of preemptive rights.
The Company does not have and is not bound by any outstanding subscriptions,
options, warrants, calls, commitments or agreements of any character with
respect to the purchase or issuance of any Securities or any other equity
securities of the Company or any securities representing the right to purchase
or otherwise receive any Securities or any other equity securities of the
Company.
 
(b)           The Securities have not been registered under the Exchange Act in
reliance of the exemptions provided by Section 12(g)(2)(G) of the Exchange Act
and applicable state securities laws. The Company is in full compliance with the
exemption from registration of the Securities under the Exchange Act and
applicable state securities laws. The Company and the Members have complied in
all material respects with the requirements of the Exchange Act and all
applicable state securities laws in connection with any purchases of Securities,
or offers to purchase Securities, made by the Company or any Member.
 
Section 2.5   Authority; No Violation; Consents and Approvals.
 
(a)           The Company has full limited liability company power and authority
to execute and deliver this Agreement and to consummate the transactions
contemplated by this Agreement. The execution and delivery of this Agreement and
the consummation of the transactions contemplated by this Agreement have been
duly and validly approved by all of the Members of the Company. No other
corporate proceedings on the part of the Company are necessary to approve this
Agreement and to consummate the transactions contemplated by this Agreement.
This Agreement has been duly and validly executed and delivered by the Company
and (assuming due authorization, execution and delivery by Western and the
receipt of all Requisite Regulatory Approvals) constitutes a valid and binding
obligation of the Company, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally, and subject, as to
enforceability, to general principles of equity.
 
(b)           Neither the execution and delivery of this Agreement by the
Company nor the consummation by the Company of the transactions contemplated by
this Agreement, nor compliance by the Company with any of the terms or
provisions of this Agreement, will (i) violate any provision of the Certificate
of Formation or the LLC Agreement of the Company, (ii) violate any statute,
code, ordinance, rule, regulation, judgment, order, writ, decree or injunction
applicable to the Company or any of its properties or assets, or (iii) violate,
conflict with, result in a breach of any provision of or the loss of any benefit
 

 
4

--------------------------------------------------------------------------------

 
 
under, constitute a default (or an event which, with notice or lapse of time, or
both, would constitute a default) under, result in the termination of or a right
of termination or cancellation under, accelerate the performance required by, or
result in the creation of any Lien upon any of the properties or assets of the
Company under, any of the terms, conditions or provisions of any note, bond,
mortgage, indenture, deed of trust, license, lease, agreement or other
instrument or obligation to which the Company is a party, or by which it or any
of its properties or assets may be bound or affected.
 
(c)           No consents or approvals of or filings or registrations with any
Governmental Authority or with any other Person are necessary in connection with
the execution and delivery by the Company and the Members of this Agreement or
the consummation by the Company and the Members of the transactions contemplated
by this Agreement.
 
(d)           No Member of the Company shall have any pre-emptive rights under
applicable law with respect to, or as a result of, the transactions contemplated
by this Agreement.
 
Section 2.6   Financial Statements; Financial Reporting.
 
(a)           The Company has delivered to Western true, correct and complete
copies of the unaudited balance sheet of the Company as of December 31, 2013,
and the related unaudited statements of earnings, Members’ equity and cash flows
of the Company for the period ended December 31, 2013. The Members shall deliver
to Western, no later than sixty (60) days after the Closing Date, true, correct
and complete copies of the audited balance sheet of the Company as of the
Closing Date, and the related audited statements of earnings, Members’ equity
and cash flows of the Company for the period ended on the Closing Date. Such
unaudited balance sheet fairly presents, and such audited balance sheet shall
fairly present, the financial condition, assets, liabilities and Members’ equity
of the Company, as of its date; such unaudited statement of earnings and
Members’ equity fairly presents, and such audited statement of earnings and
Members’ equity shall fairly present, the results of operations of the Company
for the periods indicated; and such unaudited statement of cash flows fairly
presents, and such audited statement of cash flows shall fairly present, the
information purported to be shown therein. The audited and unaudited financial
statements referred to in this Section 2.6(a), including all notes and schedules
thereto, have been prepared, and shall be prepared, in accordance with generally
accepted accounting principles in the United States (“GAAP”), and are, and shall
be, in accordance with the books and records of the Company, which books and
records are correct and complete in all material respects.
 
(b)           The Company maintains accurate books and records reflecting its
assets and liabilities, and maintains effective internal controls to provide
reasonable assurance regarding the reliability of financial reporting and the
preparation of the financial statements of the Company. Neither the accountants
for, nor the officers of the Company, have been advised of: (i) any significant
deficiencies or material weaknesses in the design or operation of the internal
controls over financial reporting (as such term is defined in Section
13(b)(2)(B) and Rules 13a-15(f) and 15d-15(d) of the Exchange Act) of the
 

 
5

--------------------------------------------------------------------------------

 
 
Company which could adversely affect its ability to record, process, summarize
and report financial data, or (ii) any fraud, whether or not material, that
involves management or other employees who have a role in the internal controls
over financial reporting of the Company.
 
(c)           At the dates of the aforementioned balance sheets, the Company did
not have any liabilities or obligations of any nature, whether accrued,
absolute, contingent or otherwise, whether due or to become due, and whether or
not required to be disclosed on a balance sheet prepared in conformity with
GAAP, not fully or properly reflected or reserved against in such balance sheet,
or in any notes thereto.
 
(d)           The Company is not a party and has never been a party to any
securitization transaction or “off-balance sheet arrangement” (as defined in
Item 303(a)(4)(ii) of Regulation S-K of the SEC).
 
(e)           The books and records of the Company (i) are and have been
properly prepared and maintained in form and substance adequate for preparing
audited consolidated financial statements, in accordance with GAAP, (ii) reflect
only actual transactions, and (iii) fairly and accurately reflect all assets and
liabilities of the Company and all contracts and other transactions to which the
Company is or was a party or by which the Company or any of its businesses or
assets is or was affected.
 
Section 2.7   Broker’s Fees.  Neither the Company nor any Member has employed
any broker or finder or incurred any liability for any broker’s fees or
commissions, or investment banker fees or commissions, or finder’s fees in
connection with the transactions contemplated by this Agreement.
 
Section 2.8   Absence of Certain Changes or Events.
 
(a)           Since the formation of the Company, it has not suffered any
strike, work stoppage, slowdown, or other labor disturbance.
 
(b)           Since the formation of the Company, there has not been: (i) any
Material Adverse Effect on the Company; (ii) any material change in any method
of accounting or accounting principles or practice by the Company; (iii) any
damage, destruction or loss, whether or not covered by insurance, materially and
adversely affecting the properties or business of the Company; (iv) any
declaration or payment of any dividends or distribution of any kind in respect
of any equity interest of the Company; (v) any sale or transfer or cancellation
of any of the assets, properties, or claims of the Company, except in the
ordinary course of business; or (vi) any sale, assignment or transfer of any
trademarks, trade names, or other intangible assets of the Company; or (vii) any
material amendment to or termination of any material contract, agreement,
instrument or license to which the Company is a party.
 
Section 2.9   Legal Proceedings and Judgments.
 
(a)           The Company is not a party to any, and there are no pending or
threatened, legal, administrative, arbitral or other inquiries, proceedings,
claims (whether asserted or
 

 
6

--------------------------------------------------------------------------------

 
 
unasserted), actions or governmental or regulatory or SRO investigations of any
nature (including noncontractual claims, bad faith claims and claims against the
Company, its business or assets, any assets of any other Person which are used
in the business or operations of the Company, any Members, directors or officers
of the Company, in their respective capacities as Members, directors or
officers, or the transactions contemplated by this Agreement, or challenging the
validity or propriety of the transactions contemplated by this Agreement.
 
(b)           There is no injunction, order, judgment, decree, or regulatory
restriction (including noncontractual claims, bad faith claims and claims
against the Company, or the assets of the Company.
 
(c)           No breach of contract, breach of fiduciary duties under ERISA, bad
faith, breach of warranty, tort, negligence, infringement, fraud,
discrimination, wrongful discharge or other claim of any nature has been
asserted or threatened against the Company.
 
(d)           No legal, administrative, arbitral or other inquiries,
proceedings, claims, actions or governmental or regulatory or SRO investigations
alleging violations of Federal or state securities laws (including the
Securities Act of 1933, as amended (the “Securities Act”) and the Exchange Act)
have been filed against the Company or any Member, director or officer of the
Company in their capacities as a Member, director or officer, and not dismissed
with prejudice.
 
Section 2.10   Taxes and Tax Returns.
 
(a)           As used in this Agreement: “Tax” or “Taxes” means all federal,
state, county, local, and foreign income, excise, gross receipts, gross income,
profits, franchise, license, ad valorem, profits, gains, capital, sales, goods
and services, transfer, use, payroll, employment, severance, withholding,
duties, intangibles, franchise, backup withholding, stamp, occupation, premium,
social security (or similar), unemployment, disability, real property, personal
property, sales, use, registration, alternative or add on minimum, estimated,
and other taxes, charges, levies or like assessments together with all penalties
and additions to tax and interest thereon). “Tax Return” or “Tax Returns” means
any and all returns, declarations, claims for refunds, reports, information
returns and information statements (including, without limitation, Form 1099,
Form W-2 and W-3, Form 5500, and Form 990) with respect to Taxes filed, or
required to be filed, by any Person or any subsidiary of such Person with the
Internal Revenue Service (“IRS”) or any other Governmental Authority or tax
authority or agency, whether domestic or foreign (including consolidated,
combined and unitary tax returns).
 
(b)           The Company and each Member has duly filed all Tax Returns
required to be filed by such Person on or prior to the date of this Agreement
(all such Tax Returns being accurate and complete in all material respects), has
duly paid or made sufficient provisions for the payment of all Taxes shown
thereon as owing on or prior to the date of this Agreement (including, if and to
the extent applicable, those due in respect of its properties, income, business,
equity interests, premiums, franchises, licenses, sales and
 

 
7

--------------------------------------------------------------------------------

 
 
payrolls), and has provided true, correct and complete copies of all such Tax
Returns to Western. Neither the Company nor any Member has waived any statute of
limitations in respect of Taxes or agreed to any extension of time with respect
to a Tax Return or tax assessment or deficiency other than extensions that are
automatically granted by the taxing authorities upon filing an application
therefor. The unpaid Taxes of the Company, and the unpaid Taxes of the Members
with respect to the Company, do not in the aggregate exceed any reserve for tax
liability set forth on the unaudited balance sheet described in Section 2.6(a)
of this Agreement as adjusted for the passage of time through the Closing Date.
No claim has ever been made by a Governmental Authority in a jurisdiction where
the Company or any Member does not file Tax Returns that such Person is or may
be subject to taxation by that jurisdiction.
 
(c)           There is no claim, audit, action, suit, proceeding or
investigation now pending or threatened against or with respect to the Company
or any Member in respect of any material Tax. The Company, in connection with
amounts paid or owed to any employee, independent contractor, creditor, Member
or other Person has complied with applicable tax withholding in all material
respects. The Company has reported such withheld amounts to the appropriate
taxing authority and to each such employee, independent contractor, creditor,
Member or other Person as required by applicable law.
 
(d)           There are no Tax Liens upon any property or assets of the Company
or any Member except Liens for current Taxes not yet due. The Company has not
been required to include in income any adjustment pursuant to Section 481 of the
Code by reason of a voluntary change in accounting method initiated by the
Company, and the IRS has not initiated or proposed any such adjustment or change
in accounting method. The Company has not entered into a transaction which is
being accounted for as an installment obligation under Section 453 of the Code.
The Company is not a party to or bound by any tax indemnity, tax sharing or tax
allocation agreement. The Company has not ever been a member of an affiliated
group of corporations within the meaning of Section 1504 of the Code. The
Company is not liable for the Taxes of any person under Section 1.1502-6 of the
Treasury Regulations (or any similar provision of state, local or foreign Tax
law) or by contract, as a successor or otherwise. The Company has never been a
distributing corporation or a controlled corporation in a transaction intended
to be governed by Section 355 of the Code. The Company is not a party to any
joint venture, partnership or other arrangement or contract that could be
treated as a partnership for federal income tax purposes.
 
(e)           No amount that is reasonably likely to be received (whether in
cash or property or the vesting of property) as a result of any of the
transactions contemplated by this Agreement by any Member, employee, officer, or
director of the Company or any of its affiliates who is a “Disqualified
Individual” (as such term is defined in proposed Treasury Regulation Section
1.280G-1) under any employment, severance or termination agreement, other
compensation arrangement or the Company Benefit Plan currently in effect will
not be characterized as an “excess parachute payment” (as such term is defined
in Section 280G(b)(1) of the Code).
 

 
8

--------------------------------------------------------------------------------

 
 
(f)           There is no dispute or claim concerning any Tax liability of the
Company. No Tax Returns of the Company have been audited by the taxing authority
with whom they were filed. The Company has made available to Western correct and
complete copies of all federal income tax returns (including amendments thereto)
of, all examination reports of, and statements of deficiencies assessed against
or agreed to by, the Company.
 
Section 2.11   Employee Plans; Labor Matters.
 
(a)           The Company does not maintain any Employee Plan for employees of
the Company (a “Company Employee Plan”), stock option plan, stock purchase plan
or non-qualified deferred compensation plan. The Company does not maintain or
contribute to, or have any ongoing obligation or liability whatsoever with
respect to: (i) any employee benefit plan as defined in Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), or (ii)
any other program, plan, trust agreement or arrangement for any bonus,
severance, hospitalization, vacation, sick pay, deferred compensation, pension,
profit sharing, post-employment, retirement, payroll savings, stock option,
stock purchase, group insurance, self-insurance, death benefit, fringe benefit,
welfare or any other employee benefit plan or fringe benefit arrangement of any
nature whatsoever including those for the benefit of former employees of the
Company. The Company has not made or entered into any written or oral agreement,
arrangement, commitment, or understanding to create any Company Employee Plan.
 
(b)           There is no claim or Proceeding pending with respect to, involving
or threatened against any the Company Employee Plan.
 
(c)           Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated by this Agreement will (i) result
in any material payment (including severance, unemployment compensation, golden
parachute or otherwise) becoming due to any officer or employee of the Company
from the Company or under any the Company Employee Plan or otherwise; (ii)
result in any acceleration of the time of payment or vesting of any such
benefits to any material extent (in each case under clauses (i) or (ii) whether
or not such payment or benefit would constitute a parachute payment within the
meaning of Section 280G of the Code); or (iii) constitute a prohibited
transaction within the meaning of Section 406 of ERISA or Section 4975 of the
Code, or breach of fiduciary duty under Title I of ERISA.
 
(d)           The Company does not have any direct or indirect material
liability or obligation under any Company Employee Plan. There are no funded
benefit obligations under any the Company Employee Plan for which contributions
have not been made or properly accrued, and there are no unfunded benefit
obligations.
 
(e)           No assets of the Company are allocated to or held in a “rabbi
trust” or similar funding vehicle.
 

 
9

--------------------------------------------------------------------------------

 
 
Section 2.12   Employees.
 
(a)           The Members have made available to Western a true and correct list
of the names of the employees of the Company, their birth dates, hire dates,
compensation rates, name of employer and capacity in which employed, and accrued
vacation and sick leave, if any. Except for any limitations of general
application which may be imposed under applicable employment laws, the Company
has the right to terminate the employment of any of its employees at will and
without payment to such employees.
 
(b)           The Company is in compliance, in all material respects, with all
applicable ordinances or other laws, orders, and regulations regarding labor and
employment and the compensation therefor, labor and employment matters,
discrimination in employment, terms and conditions of employment, wages, hours
and occupational safety and health, and employment practices, whether state or
federal (including, without limitation, wage and hour laws; workplace safety
laws; workers’ compensation laws; equal employment opportunity laws; equal pay
laws; civil rights laws; the Occupational Safety and Health Act of 1970, as
amended; the Equal Employment Opportunity Act, as amended; the Americans With
Disabilities Act, 42 U.S.C. § 12101 et seq., as amended; the Fair Labor
Standards Act, 29 U.S.C. § 201 et seq., as amended; the Equal Pay Act, 29 U.S.C.
§ 206d, as amended, the Portal-to-Portal Pay Act of 1947, 29 U.S.C. § 255 et
seq., as amended; Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e,
as amended and 42 U.S.C. § 1981, as amended; the Rehabilitation Act of 1973, as
amended; the Vietnam-Era Veterans’ Readjustment Assistance Act of 1974, as
amended; the Immigration Reform and Control Act, 8 U.S.C. § 1324A et seq., as
amended; the Employee Polygraph Protection Act of 1988, as amended; the Veterans
Re-employment Act — Handicap Bias, 38 U.S.C. § 2027 et seq., as amended; the
Civil Rights Act of 1991, as amended; the Family and Medical Leave Act of 1993,
as amended; the Religious Freedom Restoration Act of 1993, as amended; and the
Age Discrimination and Employment Act of 1967, as amended). No action or
investigation has ever been instituted or is threatened to be conducted by any
state or federal agency regarding any potential violation by the Company of any
laws, orders, ordinances and regulations regarding labor and employment or the
compensation therefor (including, without limitation, any of the aforementioned
statutes).
 
(c)           The Company has never been a party to or bound by any union or
collective bargaining contract, nor is any such contract currently in effect or
being negotiated by the Company. The Company does not know of any activities or
proceedings of any labor union to organize any employees of the Company. No
officer of the Company has indicated to any Member or officer of the Company an
intention to terminate his employment.
 
(d)           The Company has complied with all applicable notice provisions of
and has no material obligations under COBRA with respect to any former employees
or qualifying beneficiaries thereunder. There is no action, claim, cause of
action, suit or proceeding pending or threatened, on the part of any employee,
independent contractor or
 

 
10

--------------------------------------------------------------------------------

 
 
applicant for employment, including any such action, claim, cause of action,
suit or proceeding based on allegations of wrongful termination or
discrimination on the basis of age, race, religion, sex, sexual preference, or
mental or physical handicap or disability. All sums due from the Company for
employee compensation (including, without limitation, wages, salaries, bonuses,
relocation benefits, stock options and other incentives) have been paid, accrued
or otherwise provided for, and all employer contributions for employee benefits,
including deferred compensation obligations, and all benefits under any the
Company Employee Plan have been duly and adequately paid or provided for in
accordance with plan documents. No person treated as an independent contractor
by the Company is an employee as defined in Section 3401(c) of the Code, nor has
any employee been otherwise improperly classified, as exempt, nonexempt or
otherwise, for purposes of federal or state income tax withholding or overtime
laws, rules, or regulations.
 
(e)           The Company has never effectuated (i) a “plant closing”, as
defined in the Worker Adjustment and Retraining Notification Act (the “WARN
Act”) affecting any site of employment or one or more facilities or operating
units within any site of employment or facility of the Company; (ii) a “mass
layoff”, as defined in the WARN Act; or (iii) such other transaction, layoff,
reduction in force or employment terminations sufficient in number to trigger
application of any similar foreign, state or local law.
 
Section 2.13    Compliance with Applicable Law.
 
(a)           The Company holds all licenses, franchises, permits and
authorizations necessary for the lawful conduct of its business under and
pursuant to, and has complied in all material respects with, and is not in
default in any respect under any, and has maintained and conducted its business
in all respects in compliance with, all applicable laws, statutes, orders,
rules, regulations, policies and guidelines.
 
(b)           The Company is not subject to any cease-and-desist or other order
issued by, and is not a party to any written agreement, consent agreement or
memorandum of understanding with, or is a party to any commitment letter or
similar undertaking to, and is not subject to any order or directive by, and has
not been a recipient of any supervisory letter from, and has not adopted any
board resolutions at the request of any Governmental Authority that: (i) limits
the ability of the Company to conduct any line of business, (ii) requires
divestiture of any investment of the Company, (iii) is in any manner related to
the ability of the Company to pay or declare dividends or distributions, or (iv)
restricts in any material respect the conduct of the business of the Company
(each, a “Company Regulatory Agreement”), nor has the Company been advised by
any Governmental Authority that it is considering issuing or requesting any
Company Regulatory Agreement. The Company has not directly or indirectly,
engaged in any activity prohibited by applicable law.
 
(c)           There is no pending or threatened charge by any Governmental
Authority that the Company has violated any applicable laws, rules or
regulations, nor any pending or threatened investigation by any Governmental
Authority with respect to possible violations of any applicable laws, rules or
regulations.
 

 
11

--------------------------------------------------------------------------------

 
 
(d)           There are no contracts, real estate leases, loans, guarantees or
other arrangements or transactions of any nature between the Company, on the one
hand, and any of its Members, officers, directors, or affiliates (as such term
is defined in Rule 405 of the SEC), on the other hand. The Company has not
extended or maintained credit, arranged for the extension of credit, or renewed
an extension of credit, in the form of a personal loan to or for any Member,
director or officer (or equivalent thereof) of the Company, except for
advancement of expenses incurred in the performance of business for the Company.
 
(e)           Neither of the Company nor any of its Members, directors or
officers, employees, agents or representatives has: (i) used any corporate funds
for any illegal contributions, gifts, entertainment or other unlawful expenses
relating to political activity, (ii) used any corporate funds for any direct or
indirect unlawful payments to any foreign or domestic government officials or
employees, (iii) violated any provision of the Foreign Corrupt Practices Act of
1977, (iv) established or maintained any unlawful or unrecorded fund of
corporate monies or other assets, (v) made any false or fictitious entries on
the books and records of the Company, (vi) made any bribe, rebate, payoff,
influence payment, kickback or other unlawful payment of any nature, or (vii)
made any material favor or gift which is not deductible for federal income tax
purposes. No Member, director or officer of the Company has engaged in any
“insider trading” in violation of applicable law with respect to any security
issued by the Company.
 
Section 2.14   Contracts.
 
(a)           “Company Contract” means all contracts, agreements, arrangements,
commitments, or understandings (whether written or oral) that the Company is a
party to or bound by: (i) with respect to the employment of any Members,
directors, officers or employees of the Company; (ii) which, upon the
consummation of the transactions contemplated by this Agreement will (either
alone or upon the occurrence of any additional acts or events) result in any
payment (whether of severance pay or otherwise) becoming due from the Company,
Western, or any of their respective Affiliates to any Member, director, officer
or employee of any such Person; (iii) which is a “material contract” (as such
term is defined in Item 601(b)(10) of Regulation S-K of the SEC) with respect to
the Company to be performed after the date of this Agreement; (iv) that concerns
a partnership or joint venture that is not consolidated with the Company for
financial reporting purposes; (v) the purpose of which is to limit the ability
of the Company to compete with respect to any product, service or territory;
(vi) that is in the nature of a collective bargaining agreement, employment
agreement, consulting agreement or severance agreement that is not cancelable by
the Company without penalty or compensation on thirty (30) days’ notice or less;
(vii) that provides for any payment to a Member, director, officer or employee
of the Company; (viii) any of the benefits of which will be increased, or the
vesting of the benefits of which will be accelerated, by the occurrence of any
of the transactions contemplated by this Agreement, or the value of any of the
benefits of which will be calculated on the basis of any of the transactions
contemplated by this Agreement; or (ix) that provides for  the furnishing of
goods or services to, or receipt of goods or services by, the Company, under
which payments in excess of $10,000 or that has a non-cancelable term in excess
of one (1) year.
 

 
12

--------------------------------------------------------------------------------

 
 
(b)           The Members have previously made available to Western true and
correct copies of all Company Contracts.
 
(c)           Each Company Contract is in full force and effect (except for
contracts that have expired pursuant to the terms thereof) and is legally valid,
binding and enforceable against the Company and, the other party thereto in
accordance with its terms (except as may be limited by bankruptcy, insolvency,
moratorium, reorganization or similar laws affecting the rights of creditors
generally and the availability of equitable remedies). There are no material
defaults by the Company or any other party under any Company Contract. The
Company has not received written or oral notice of any default, offset,
counterclaim or defense under any Company Contract. No condition has arisen and
no event has occurred that, with the passage of time or the giving of notice,
would constitute a default or breach by the Company or any other party under the
terms of any Company Contract. All security deposits, reserve funds, and other
sums and charges that have become due and payable under any Company Contract
have been paid in full. No party has repudiated any provision of any Company
Contract.
 
Section 2.15   Intellectual Property.
 
(a)           The Company owns or has the right to use, pursuant to license,
sublicense, agreement or permission, all Intellectual Property necessary for the
operation of the business of the Company as presently conducted and as presently
proposed to be conducted. As used in this Agreement, “Intellectual Property”
means all trademarks, service marks, logos, domains and domain names, trade
names and corporate and company names and registrations and applications for
registration thereof, copyrights and registrations and applications for
registration thereof, computer software, data and documentation, trade secrets
and confidential business information (including financial, marketing and
business data, pricing and cost information, business and marketing plans, and
customer and supplier lists and information), other proprietary rights, and
copies and tangible embodiments thereof (in whatever form or medium).
 
(b)           The Company has not interfered with, infringed upon,
misappropriated or otherwise come into conflict with any Intellectual Property
of third parties. Neither the Company, nor any of its Members, directors,
officers or employees, in their respective capacities as Members, directors,
officers or employees, has ever received any charge, complaint, claim or notice
alleging any such interference, infringement, misappropriation or violation. No
third party has interfered with, infringed upon, misappropriated or otherwise
come into conflict with any Intellectual Property of the Company.
 
(c)           The Members have made correct and complete copies available to
Western of all such licenses, sublicenses, agreements and permissions (as
amended to date) with respect to any Intellectual Property used by the Company
that is owned by third party. With respect to each such item of Intellectual
Property: (i) the license, sublicense, agreement or permission covering the item
is legal, valid, binding and enforceable against the Company and against the
third party thereto, and in full force and effect; (ii) the license, sublicense,
agreement or permission will continue to be legal, valid, binding and
enforceable against the Company and the third party thereto, and in
 

 
13

--------------------------------------------------------------------------------

 
 
full force and effect on identical terms on and after the Closing Date; (iii) no
party to the license, sublicense, agreement or permission is in breach or
default, and no event of default has occurred which with notice or lapse of
time, or both, would constitute a breach or default or permit termination,
modification or acceleration thereunder; (iv) no party to the license,
sublicense, agreement or permission has repudiated any provision thereof; (v)
with respect to any sublicense, the representations and warranties set forth in
(i) through (iv) above are true and correct with respect to the underlying
license; and (vi) the Company has not granted any sublicense or similar right
with respect to the license, sublicense, agreement or permission.
 
(d)           The Company owns, and shall, from and after the Effective Time
shall own, all right, title and interest in and to the name Dominovas Energy,
LLC and all Intellectual Property related thereto.
 
Section 2.16   Real Property; Environmental Liability.
 
(a)           The Company does not own any right, title or interest (including
any leasehold interest) in any real property.
 
(b)           The Company is and has been in compliance with all Environmental
Laws and all Environmental Permits. There are no legal, administrative, arbitral
or other Proceedings, claims, actions, causes of action, private environmental
investigations or remediation activities or governmental investigations of any
nature seeking to impose on the Company, or that could reasonably be expected to
result in the imposition on the Company of, any Liability or obligation arising
under any Environmental Law. There is no reasonable basis for any such
proceeding, claim, action, investigation or remediation activity. The Company is
not subject to any agreement, order, judgment, decree, letter or memorandum by
or with any Governmental Authority or private Person imposing any liability or
obligation under any Environmental Law. For purposes of this Section 2.16, the
“Company” includes any Person that is, in whole or in part, a predecessor of the
Company.
 
Section 2.17   Personal Property.
 
(a)           None of the personal property owned by the Company is subject to,
or as of the Closing Date will be subject to, any Lien.
 
(b)           The Company is not party to any personal property lease that is
not cancelable upon ninety (90) days’ notice without penalty and has monthly
rent that exceeds $1,000.
 


Section 2.18   Investment Company.  The Company is not an “investment company,”
or a company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.
 
Section 2.19   Accuracy of Information Supplied.  None of the representations
and warranties made by the Members in this Agreement contains an untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements set forth herein
 

 
14

--------------------------------------------------------------------------------

 
 
and therein, in light of the circumstances in which such statements were made,
not misleading. The copies of documents made available to Western in connection
with the transactions contemplated hereby are accurate and complete in all
respects.
 
 
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF WESTERN
 
Western represents and warrants to the Company that the statements contained in
this Article 3 are correct and complete as of the, except to the extent such
representations and warranties speak as of an earlier date.
 
Section 3.1   Corporate Organization.
 
(a)           Western is a corporation duly organized, validly existing and in
good standing under the laws of the State of Nevada. Western has the corporate
power and authority to own or lease all of its properties and assets and to
carry on its business as it is now being conducted, and is duly licensed or
qualified to do business in each jurisdiction in which the nature of the
business conducted by it or the character or location of the properties and
assets owned or leased by it makes such licensing or qualification necessary,
except where the failure to be so licensed or qualified can be cured without a
Material Adverse Effect on Western.
 
(b)           Western has made available to the Company correct and complete
copies of the Certificate of Incorporation and Bylaws of Western. Western has
made available to the Company all of the minute books containing the records of
the meetings of the shareholders, Board of Directors and any committee of the
Board of Directors of Western, except for information subject to confidentiality
agreements with third parties.
 
(c)           The books and records of Western (i) are and have been properly
prepared and maintained in form and substance adequate for preparing audited
consolidated financial statements, in accordance with GAAP and any other
applicable legal and accounting requirements, (ii) reflect only actual
transactions, and (iii) fairly and accurately reflect all assets and liabilities
of Western and all contracts and other transactions to which Western is or was a
party or by which Western its business or assets is or was affected.
 
Section 3.2   Capitalization. The authorized capital stock of Western consists
of 200,000,000 shares of Western Stock. 45,000,000 shares of Western Stock are
issued and outstanding. Up to 5,000,000 shares of Western Stock may be issued
pursuant to that certain 2010 Equity Compensation Plan of Western (the “Equity
Compensation Plan”), but no shares of Western Stock are issued and outstanding
pursuant to the Equity Compensation Plan. All of the issued and outstanding
shares of Western Stock have been duly authorized and validly issued and are
fully paid, nonassessable and free of preemptive rights with no personal
liability attaching to the ownership thereof. Western does not have and is not
bound by any outstanding subscriptions, options, warrants, calls, commitments or
agreements of any character calling for the purchase or issuance of any shares
of Western Stock or any other equity securities of Western or any
 

 
15

--------------------------------------------------------------------------------

 
 
securities representing the right to purchase or otherwise receive any shares of
Western Stock or any other equity securities of Western.
 
Section 3.3   Authority; No Violation; Consents and Approvals.
 
(a)           Western has full corporate power and authority to execute and
deliver this Agreement and to consummate the transactions contemplated by this
Agreement. The execution and delivery of this Agreement and the consummation of
the transactions contemplated by this Agreement have been duly and validly
approved by the Board of Directors of Western. This Agreement has been duly and
validly executed and delivered by Western and (assuming due authorization,
execution and delivery by the Company and the receipt of all Requisite
Regulatory Approvals) constitutes a valid and binding obligation of Western,
subject to applicable bankruptcy, fraudulent conveyance, insolvency and similar
laws affecting creditors’ rights generally, and subject, as to enforceability,
to general principles of equity.
 
(b)           Neither the execution and delivery of this Agreement by Western
nor the consummation by Western of the transactions contemplated by this
Agreement, nor compliance by Western with any of the terms or provisions of this
Agreement, will (i) violate any provision of the Articles of Incorporation or
Bylaws of Western or (ii) assuming that all Requisite Regulatory Approvals and
all of the consents and approvals described in Section 5.1(b) of this Agreement
are duly obtained, (x) violate any statute, code, ordinance, rule, regulation,
judgment, order, writ, decree or injunction applicable to Western or any of its
properties or assets, or (y) violate, conflict with, result in a breach of any
provision of or the loss of any benefit under, constitute a default (or an event
which, with notice or lapse of time, or both, would constitute a default) under,
result in the termination of or a right of termination or cancellation under,
accelerate the performance required by, or result in the creation of any Lien
upon any of the properties or assets of Western under, any of the terms,
conditions or provisions of any note, bond, mortgage, indenture, deed of trust,
license, lease, agreement or other instrument or obligation to which Western is
a party, or by which it or any of its properties or assets may be bound or
affected, except for such violations, conflicts, breaches or defaults which,
either individually or in the aggregate, would not have a Material Adverse
Effect on Western.
 
(c)           Except for (i) any consents, authorizations, orders and approvals
required under the Securities Act or the Exchange Act, (ii) any consents,
authorizations, approvals, filings or exemptions in connection with compliance
with the applicable provisions of federal and state securities laws relating to
the regulation of broker-dealers or investment advisers, and federal commodities
laws relating to the regulation of futures commission merchants and the rules
and regulations thereunder and of any SRO, and (iii) such filings and approvals
as are required to be made or obtained under the securities or “Blue Sky” laws
of various states in connection with the issuance of the shares of Western Stock
pursuant to this Agreement, no consents or approvals of, or filings or
registrations with any Governmental Authority or with any other Person are
necessary in connection with the execution and delivery by Western of this
Agreement or the consummation by Western of the transactions contemplated by
this Agreement.
 

 
16

--------------------------------------------------------------------------------

 
 
Section 3.4   SEC Reports; Financial Statements.
 
(a)           Western has delivered to the Company (except to the extent
available on the SEC’s web site through the Electronic Data Gathering, Analysis,
and Retrieval database (“EDGAR”) two (2) days prior to the date of this
Agreement) copies in the form filed with the SEC of (i) Western’s Annual Reports
on Form 10-K for each fiscal year of Western commencing after December 31, 2011
(ii) its Quarterly Reports on Form 10-Q for each of the first three fiscal
quarters in each of the fiscal years of Western commencing after December 31,
2011, (iii) all proxy statements relating to Western’s meetings of shareholders
(whether annual or special) held, and all information statements relating to
shareholder consents, since January 1, 2012, and (iv) all certifications and
statements required by (x) the SEC’s Order dated June 27, 2002 pursuant to
Section 21(a)(1) of the Exchange Act (File No. 4-460), (y) Rule 13a-14 or 15d-14
under the Exchange Act or (z) 18 U.S.C. §1350 (Section 906 of the SOX with
respect to any report referred to in clause (i) or (ii) of this sentence (the
forms, reports, registration statements and other documents referred to in
clauses (i), (ii), (iii) and (iv) of this sentence together with any and all
amendments thereto are, collectively, the “Western SEC Reports” and, to the
extent available on the SEC’s web site through EDGAR, are, collectively, the
“Western Filed SEC Reports”).
 
(b)           Western SEC Reports did not at the time they were filed with the
SEC, or if thereafter amended, at the time of such amendment, contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading.
 
(c)           Western has established and maintains disclosure controls and
procedures (as such term is defined in Section 13(b)(2)(B) and Rules 13a-15(e)
and 15d-15(e) under the Exchange Act). Neither the auditors of Western nor the
Board of Directors of Western have been advised of: (x) any significant
deficiencies or material weaknesses in the design or operation of the internal
controls over financial reporting (as such term is defined in Section
13(b)(2)(B) and Rules 13a-15(f) and 15d-15(d) of the Exchange Act) of Western
which could adversely affect Western’s ability to record, process, summarize and
report financial data, or (y) any fraud, whether or not material, that involves
management or other employees who have a role in the internal controls over
financial reporting of Western. Since the date of the most recent evaluation of
such internal controls over financial reporting and procedures, there have been
no significant changes in internal controls over financial reporting or in other
factors that could significantly affect internal controls subsequent to the date
of the evaluation, including any corrective actions with regard to significant
deficiencies and material weaknesses.
 
(d)           Since January 1, 2012, each Western Filed SEC Report which
included financial statements was accompanied by the certifications of Western’s
principal executive officer and principal financial officer as required under
Sections 302 and 906 of SOX.
 

 
17

--------------------------------------------------------------------------------

 
 
(e)           The financial statements of Western included in Western SEC
Reports (including the related notes) complied or will comply as to form, as of
their respective dates of filing with the SEC, in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto (including, without limitation, Regulation S-X),
were or will be prepared in accordance with GAAP during the periods and at the
dates involved (except as may be indicated in the notes thereto and except, in
the case of unaudited statements, to the extent permitted by Regulation S-X for
Quarterly Reports on Form 10-Q), and fairly present the consolidated financial
condition of Western at the dates thereof and the consolidated results of
operations and cash flows for the periods then ended.
 
(f)           Western maintains accurate books and records reflecting its assets
and liabilities and maintains proper and adequate internal accounting controls
over financial reporting which provide assurance that (i) transactions are
executed with management’s authorization; (ii) transactions are recorded as
necessary to permit preparation of the consolidated financial statements of
Western and to maintain accountability for the consolidated assets of Western;
(iii) access to assets is permitted only in accordance with management’s
authorization; (iv) the reporting of assets is compared with existing assets at
regular intervals; and (v) accounts, notes and other receivables and inventory
are recorded accurately, and proper and adequate procedures are implemented to
effect the collection thereof on a current and timely basis.
 
(g)           There are no securitization transactions and “off-balance sheet
arrangements” (as defined in Item 303(a)(4)(ii) of Regulation S-K of the SEC)
effected by Western since January 1, 2012.


Section 3.5   Broker’s Fees.  Western has not employed any broker or finder or
incurred any liability for any broker’s fees or commissions, or investment
banker fees or commissions, or finder’s fees in connection with the transactions
contemplated by this Agreement.
 
Section 3.6   No Investment Company.  Western is not an “investment company,” or
a company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.
 
Section 3.7   Accuracy of Information Supplied.  None of the representations and
warranties made by Western in this Agreement, contains an untrue statement of a
material fact or omits to state a material fact necessary in order to make the
statements set forth herein and therein, in light of the circumstances in which
such statements were made, not misleading. The copies of documents made
available to Western in connection with the transactions contemplated hereby are
accurate and complete in all respects.
 

 
18

--------------------------------------------------------------------------------

 
 
ARTICLE 4

 
COVENANTS AND AGREEMENTS
 
Section 4.1   Employee Plans.  It is understood that Western is an “at-will”
employer. Nothing in this Agreement shall be interpreted as preventing Western
from terminating the employment of any individual or from amending, modifying or
terminating any of its Employee Plans, or any Company Employee Plan, or any
benefits under any of its Employee Plans or any Company Employee Plan, or any
other contracts, arrangements, commitments or understandings, in accordance with
their terms and applicable law. Notwithstanding anything herein to the contrary,
any payments made to the Company Employees in connection with this Agreement
shall be subject to withholding required by applicable federal, state and local
taxing authorities.
 
Section 4.2   Advice of Changes.
 
(a)           Each party hereto shall give prompt notice to the other parties as
soon as practicable after such party has actual knowledge of (i) the occurrence,
or failure to occur, of any event which would or would be likely to cause such
party’s representations or warranties contained in this Agreement to be untrue
or incorrect in any material respect, or (ii) any failure on such party’s part
or any of its Members, directors, officers, managers, employees, representatives
or agents to comply with or satisfy in any material respect any covenant,
condition or agreement to be complied with or satisfied by such party under this
Agreement.
 
(b)           The provisions of this Section 4.2 and any notices by Western on
the one hand, and the Company on the other, shall not be deemed in any way to
constitute a waiver by the other parties of the conditions set forth in Article
5 of this Agreement or any of the remedies under Article 6 of this Agreement,
nor shall any such notices cure any breach of any representation or warranty
which is inaccurate.
 
Section 4.3   Additional Agreements.
 
(a)           If any further action is necessary or desirable to carry out the
purposes of this Agreement or the consummate the transactions contemplated
hereby, each party to this Agreement and the Members, directors and officers of
such party shall take all such necessary action as may be requested by Western.
 
(b)           Prior to the Effective Time, neither the Company nor any Member
shall acquire, directly or indirectly, beneficial or record ownership of any
shares of Western Stock or other equity securities of Western, or any securities
convertible into or exercisable for any shares of Western Stock or other equity
securities of Western.
 
Section 4.4   Negotiations with Other Parties.
 
(a)           So long as this Agreement remains in effect and no notice of
termination has been given under this Agreement, the Company and the Members
shall not authorize or knowingly permit any of their respective Affiliates,
officers, employees, agents or representatives, directly or indirectly, to
initiate, entertain, solicit, encourage, engage in,
 

 
19

--------------------------------------------------------------------------------

 
 
or participate in, negotiations with any Person or any group of Persons other
than Western (a “Potential Acquiror”) concerning any Acquisition Proposal. The
Company and the Members will promptly inform Western of any serious, bona fide
inquiry the Company or any Member may receive with respect to any Acquisition
Proposal and shall furnish to Western a copy thereof.
 
(b)           As used in this Agreement, “Acquisition Proposal” means (i) any
proposal pursuant to which any Person or group of Persons, other than Western,
would acquire or participate in a merger or other business combination involving
the Company, directly or indirectly; (ii) any proposal by which any Person or
group of Persons, other than Western, would acquire the right to vote 10% or
more of the Securities or other equity interests of the Company; (iii) any
acquisition of 10% or more of the assets of the Company; (iv) any acquisition in
excess of 10% of the Securities or other equity interests of the Company other
than as contemplated by this Agreement; or (v) any transaction similar to the
foregoing.
 
Section 4.5   Reservation of Shares.  Western agrees to reserve a sufficient
number of shares of Western Stock to fulfill its obligations under this
Agreement.
 
Section 4.6   Non-Competition; Non-Solicitation and Confidentiality.
 
(a)           Non-Competition.  Each Member covenants and agrees, in further
consideration of the Purchase Price and other good and valuable consideration
(the receipt and sufficiency of which are hereby acknowledged), that during the
period beginning on the Closing Date and ending on the fifth (5th) anniversary
of the Closing Date (the "Non-Compete Period"), such Member shall not, and shall
cause its Affiliates not to, directly or indirectly, own any interest in,
operate, manage, join, control, finance, participate in the ownership,
management, operation or control of, or be paid or employed by, or acquire any
securities of, or otherwise become associated with or provide assistance to, as
an employee, consultant, director, officer, equity holder, partner, member,
agent, associate, principal, creditor, representative or in any other capacity,
any Person engaged either directly or indirectly in the production, marketing,
distribution, operation or maintenance of any fuel cells or any facility using
fuel cells to produce electrical power (each and collectively, a "Competitive
Business") anywhere in the world (the "Restricted Territory").  Notwithstanding
the foregoing, a Member shall not be prohibited from being a passive owner of
not more than 2% of the outstanding shares of any publicly-held Competitive
Business that has shares listed for trading on a securities exchange registered
with the Securities and Exchange Commission or through an automated quotation
system of a registered securities association so long as such Member does not
have active participation in the business of such Competitive Business.
 
(b)           Non-Solicitation.  Each Member covenants and agrees that, without
the prior written consent of Western, during the Non-Compete Period, such Member
shall not, directly or indirectly, contact, approach or solicit for the purpose
of offering employment (whether as an employee, consultant, agent, independent
contractor or otherwise) or actually hire any Person employed by Western or the
Company. Each Member agrees that such Member shall not take any action that
would reasonably be
 

 
20

--------------------------------------------------------------------------------

 
 
expected to interfere with or damage the business relationships of Western or
Dominovas with its employees, customers, suppliers, distributors, brokers or
other material business relations.
 
(c)           Confidentiality.  Each Member shall treat and hold as confidential
any information concerning the Company or its assets or business that is not
generally available to the public (the "Confidential Information"), refrain from
using any of the Confidential Information, and deliver promptly to Western, at
the request and option of Western, all tangible embodiments (and all copies) of
the Confidential Information which are in such Member’s possession or under such
Member’s control.  In the event that any Member is requested or required (by
oral question or request for information or documents in any legal proceeding,
interrogatory, subpoena, civil investigative demand, or similar process) to
disclose any Confidential Information, such Member shall notify Western promptly
of the request or requirement so that Western may seek an appropriate protective
order or waive compliance with the provisions of this Section 4.6(c).  If, in
the absence of a protective order or the receipt of a waiver hereunder, a Member
is, on the advice of counsel, compelled to disclose any Confidential Information
to any court of competent jurisdiction or else stand liable for contempt, such
Member may disclose the Confidential Information to such court; provided that
such Member shall use the best efforts of such Member to obtain, at the request
of Western, an order or other assurance that confidential treatment shall be
accorded to such portion of the Confidential Information required to be
disclosed as Western shall designate.
 
(d)           Name. Each Member covenants and agrees that (i) the Company owns,
and shall, from and after the Effective Time shall own, all right, title and
interest in and to the name Dominovas Energy, LLC and all Intellectual Property
related thereto, and (ii) such Member shall not, and shall cause its Affiliates
not to, directly or indirectly, at any time prior to or after the Effective
Time, use such name or any Intellectual Property related thereto in any way. If,
at any time prior to or after the Effective Time, any further action is
necessary or desirable to convey to the Company all right, title and interest in
and to the name Dominovas Energy, LLC and all Intellectual Property related
thereto, including, without limitation, under the laws of the State of Delaware
and the State of Nevada, the Members take all such necessary action as may be
requested by Western.
 
(e)           Remedy for Breach.  Each Member acknowledges and agrees that in
the event of a breach of any of the provisions of this Section 4.6, monetary
damages shall not constitute a sufficient remedy.  Consequently, in the event of
any such breach, Western and its successors or assigns may, in addition to other
rights and remedies existing in any such Person’s favor, apply to any court of
law or equity of competent jurisdiction for specific performance and injunctive
and other relief in order to enforce or prevent any violations of the provisions
hereof, in each case without the requirement of posting a bond or proving actual
damages.
 
(f)           Enforcement.  If the final judgment of a court of competent
jurisdiction declares that any term or provision of this Section 4.6 is invalid
or unenforceable, each of the parties hereto agrees that the court making the
determination of invalidity or unenforceability shall have the power to reduce
the scope, duration, or area of the term or
 

 
21

--------------------------------------------------------------------------------

 
 
provision, to delete specific words or phrases, or to replace any invalid or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision, and this Agreement shall be enforceable as so
modified after the expiration of the time within which the judgment may be
appealed.  Without limiting the generality of the foregoing, if a court of
competent jurisdiction determines that the time period for the restriction is
unenforceable because it is too long, the time period shall be for the longest
of the following periods that the court determines is reasonable under the
circumstances:  4 years, 3 years, 2 years, 1 year, 11 months, 10 months, 9
months, 8 months, 7 months, or 6 months after the Closing Date.
 
(g)           Acknowledgment.  Each Member acknowledges and agrees that (i) the
restrictions contained in this Section 4.6 are reasonable in all respects
(including with respect to subject matter, time period and geographical area)
and are necessary to protect Western's interest in, and value of, the Company
and its assets and business (including the goodwill inherent therein) and
(ii) Western would not have consummated the transactions contemplated by this
Agreement without the restrictions contained in this Section 4.6.
 
Section 4.7   Audited Financial Statements.  As provided in Section 2.6(a) of
this Agreement, the Members shall deliver to Western, no later than sixty (60)
days after the Closing Date, true, correct and complete copies of the audited
balance sheet of the Company as of the Closing Date, and the related audited
statements of earnings, Members’ equity and cash flows of the Company for the
period ended on the Closing Date.
 
 
ARTICLE 5
CONDITIONS PRECEDENT
 
Section 5.1   Conditions to Each Party’s Obligation To Effect the Merger. The
respective obligation of each party to consummate the transactions contemplated
by this Agreement shall be subject to the satisfaction at or prior to the
Effective Time of the following conditions:
 
(a)           All approvals of Governmental Authorities required to consummate
the transactions contemplated by this Agreement shall have been obtained and
shall remain in full force and effect and all statutory waiting periods in
respect thereof (not including periods to file an appeal) shall have expired,
without the imposition of any condition which in the reasonable judgment of
Western is materially burdensome upon Western (all such approvals and the
expiration of all such waiting periods being referred to in this Agreement as
the “Requisite Regulatory Approvals”).
 
(b)           No order, injunction or decree issued by any Governmental
Authority of competent jurisdiction or other legal restraint or prohibition
preventing the consummation of the Merger or any of the other transactions
contemplated by this Agreement shall be in effect. No statute, rule, regulation,
order, injunction or decree shall have been enacted,
 

 
22

--------------------------------------------------------------------------------

 
 
entered, promulgated or enforced by any Governmental Authority which prohibits,
materially restricts or makes illegal consummation of the Merger.
 
Section 5.2   Conditions to Obligation of Western. The obligation of Western to
consummate the transactions contemplated by this Agreement is also subject to
the satisfaction or waiver by Western at or prior to the Effective Time of the
following conditions:
 
(a)           This Agreement and the transactions contemplated by this Agreement
shall have been approved and adopted by the requisite affirmative vote of the
Members of the Company entitled to vote thereon.
 
(b)           The Company and each Member shall have performed in all material
respects all material obligations required to be performed by such Persons under
this Agreement at or prior to the Closing Date.
 
(c)           The representations and warranties of the Members contained in
this Agreement shall be true and correct on and as of the Closing Date (except
to the extent that any such representation or warranty has by its terms been
made as of a specific date in which case such representation and warranty shall
have been true and correct as of such specific date).
 
(d)           The condition (financial or otherwise), business, net worth,
operations, assets, properties, liabilities, results of operations or future
prospects of the Company shall not have suffered a Material Adverse Effect and
there shall have been no occurrence, circumstance or combination thereof
(whether arising heretofore or hereafter), including litigation pending or
threatened, which is reasonably likely to result in a Material Adverse Effect on
the Company before or after the Closing Date.
 
(e)           No legal, administrative, arbitral or other inquiry, proceeding,
claim or action (each, a “Proceeding”) shall have been initiated by any
governmental or regulatory authority or SRO alleging violations of Federal or
state securities laws (including the Securities Act and the Exchange Act) by the
Company or any Member, director or officer of the Company.
 
(f)           The Company and the Members shall have delivered to Western such
other certificates and instruments as Western may reasonably request. The form
and substance of all certificates, instruments, opinions and other documentation
delivered to Western under this Agreement shall be reasonably satisfactory to
Western.
 
Section 5.3   Conditions to Obligation of the Company. The obligation of the
Company and the Members to consummate the transactions contemplated by this
Agreement is also subject to the satisfaction or waiver by the Company at or
prior to the Effective Time of the following conditions:
 
(a)           Western shall have performed in all material respects all material
obligations required to be performed by it under this Agreement at or prior to
the Closing Date.
 

 
23

--------------------------------------------------------------------------------

 
 
(b)           The representations and warranties of Western contained in this
Agreement shall be true and correct on and as of the Closing Date (except to the
extent that any such representation or warranty has by its terms been made as of
a specific date in which case such representation and warranty shall have been
true and correct as of such specific date).
 
(c)           No legal, administrative, arbitral or other inquiry, proceeding,
claim, or action shall have been initiated by any governmental or regulatory
authority or SRO alleging violations of Federal or state securities laws
(including the Securities Act and the Exchange Act) by Western or any director
or officer of Western.
 
(d)           Western shall have delivered to the Company such other
certificates and instruments as the Company may reasonably request. The form and
substance of all certificates, instruments and other documentation delivered to
the Company under this Agreement shall be reasonably satisfactory to the
Company.
 
 
ARTICLE 6
INDEMNIFICATION
 
Section 6.1   Survival Period.
 
(a)           All representations, warranties, agreements, covenants and
obligations made or undertaken by the Members in this Agreement are, whether
specified as such or not, the joint and several representations, warranties,
agreements, covenants and obligations of the Members, are material, have been
relied upon by Western, shall survive the Closing hereunder, and shall not merge
in the performance of any obligation by any party; and, as to the
representations and warranties, shall terminate or expire on the second (2nd)
anniversary of the Closing Date, provided that such representations and
warranties shall not terminate or expire, but shall continue, during the
pendency of any Proceeding brought in respect of such representations and
warranties prior to the termination or expiration of such two (2)-year
period.  Notwithstanding the above, the representations and warranties contained
in Sections 2.1, 2.2, 2.3, 2.4, 2.5, 2.6, 2.7, 2.10, 2.11, 2.15, 2.16 and 2.18
of this Agreement shall terminate or expire only upon the termination or
expiration of all applicable statutes of limitation.
 
(b)           All representations, warranties, agreements, covenants and
obligations made or undertaken by Western in this Agreement are material, have
been relied upon by the Members, shall survive the Closing hereunder, and shall
not merge in the performance of any obligation by any party; and, as to the
representations and warranties, shall terminate or expire on the second (2nd)
anniversary of the Closing Date, provided that such representations and
warranties shall not terminate or expire, but shall continue, during the
pendency of any Legal Proceeding brought in respect of such representations and
warranties prior to the termination or expiration of such two (2) year
period.  Notwithstanding the above, the representations and warranties contained
in Sections 3.1, 3.2 and 3.3 shall terminate or expire only upon the termination
or expiration of all applicable statutes of limitation.
 

 
24

--------------------------------------------------------------------------------

 
 
Section 6.2   Indemnification for the Benefit of Western.  Subject to the
limitations contained in this Article 6, the Members shall, jointly and
severally, defend, indemnify and hold Western (and, after the Closing, the
Company), any Affiliate of Western (and, after the Closing, the Company), and
their respective shareholders, directors, officers, employees, agents,
successors and assigns (collectively, the “Western Indemnified Parties”),
harmless from and against any and all Liabilities and Losses incurred by the
Western Indemnified Parties, or any of them, by reason of or resulting from,
arising out of, based upon or otherwise in respect of:
 
(a)           any breach of a representation or warranty of any Member contained
in this Agreement;
 
(b)           any breach of any covenant or obligation of any Member contained
in this Agreement; and
 
(c)           any failure of the Members to convey good title to all of the
Securities to the Western at the Closing free and clear of all Liens.
 
Section 6.3   Indemnification for the Benefit of the Members.  Subject to the
limitations contained in this Article 6, Western shall defend, indemnify and
hold the Members and their respective heirs, beneficiaries, agents, successors
in interest and assigns (collectively, the “Member Indemnified Parties”),
harmless from and against any and all Losses asserted against, imposed upon or
incurred by the Member Indemnified Parties, or any of them, by reason of or
resulting from, arising out of, based upon or otherwise in respect of:
 
(a)           any breach of a representation or warranty of Western contained in
this Agreement; and
 
(b)           any breach of any covenant or obligation of Western contained in
this Agreement.
 
Section 6.4   Matters Involving Third Parties.
 
(a)           If any Person other than a party to this Agreement or an Affiliate
of a party to this Agreement notifies any Person that is entitled to seek
indemnification pursuant to Sections 6.2 or 6.3 hereof (the “Indemnified Party”)
with respect to any matter (a “Third Party Claim”) which may give rise to a good
faith claim for indemnification against any other Person under this Article 6
(the “Indemnifying Party”), then the Indemnified Party shall promptly notify the
Indemnifying Party thereof in writing; provided, however, that no delay on the
part of the Indemnified Party in notifying the Indemnifying Party shall relieve
the Indemnifying Party from any obligation hereunder unless (and then solely to
the extent) the Indemnifying Party is thereby prejudiced.
 
(b)           The Indemnifying Party shall have the right to defend the
Indemnified Party against the Third Party Claim with counsel of its choice
reasonably satisfactory to the Indemnified Party so long as (i) the Indemnifying
Party notifies the Indemnified Party in writing, within fifteen (15) days after
the Indemnified Party has given the Indemnifying Party notice of the Third Party
Claim, that the Indemnifying Party shall
 

 
25

--------------------------------------------------------------------------------

 
 
undertake such defense of the Third Party Claim at its own expense and shall
indemnify the Indemnified Party from and against all Losses the Indemnified
Party may suffer resulting from, arising out of, relating to, in the nature of
or caused by the Third Party Claim; (ii) the Indemnifying Party provides the
Indemnified Party with evidence reasonably acceptable to the Indemnified Party
that the Indemnifying Party has the financial resources to defend against the
Third Party Claim and to fulfill its indemnification obligations hereunder;
(iii) the Third Party Claim involves only money damages and does not seek an
injunction or other equitable relief; (iv) settlement of, or an adverse judgment
with respect to, the Third Party Claim is not, in the good faith judgment of the
Indemnified Party, likely to establish a precedential custom or practice adverse
to the continuing business interests of the Indemnified Party; and (v) the
Indemnifying Party conducts the defense of the Third Party Claim actively and
diligently.
 
(c)           So long as the Indemnifying Party is conducting the defense of the
Third Party Claim in compliance with the conditions of Section 6.4(b), (i) the
Indemnified Party may retain separate co-counsel at its cost and expense and
participate in the defense of the Third Party Claim; (ii) the Indemnified Party
shall not consent to the entry of any judgment or enter into any settlement with
respect to the Third Party Claim without the prior written consent of the
Indemnifying Party (not to be withheld unreasonably); and (iii) the Indemnifying
Party shall not consent to the entry of any judgment or enter into any
settlement with respect to the Third Party Claim without the prior written
consent of the Indemnified Party.
 
(d)           If the Indemnified Party reasonably and in good faith determines
that any of the conditions in Section 6.4(b) above ceases to be satisfied, (i)
the Indemnified Party shall thereafter have the sole right to defend against,
and to consent to the entry of any judgment or to enter into any settlement with
respect to, the Third Party Claim in any manner it reasonably may deem
appropriate (and the Indemnified Party need not consult with, or obtain any
consent from, the Indemnifying Party in connection therewith); (ii) the
Indemnifying Party shall reimburse the Indemnified Party promptly and
periodically for the costs of defending against the Third Party Claim (including
reasonable attorneys’ fees and expenses); and (iii) the Indemnifying Party shall
remain responsible for any and all Losses the Indemnified Party may suffer
resulting from, arising out of, relating to, in the nature of or caused by the
Third Party Claim to the fullest extent provided in this Article 6.
 
Section 6.5   Indemnification Payments.
 
(a)           An Indemnifying Party shall pay to the Indemnified Party the full
amount of any and all Losses (other than Losses resulting from a Third Party
Claim) for which it is required to indemnify the Indemnified Party under this
Article 6, within thirty (30) days after its receipt of notice thereof from the
Indemnified Party; and the full amount of any and all Losses resulting from a
Third Party Claim for which it is required to indemnify the Indemnified Party
under this Article 6, within ten (10) days after final settlement or
adjudication thereof; and in each case, thereafter the amount of any such Losses
shall bear interest at the rate of interest publicly announced in Atlanta,
Georgia
 

 
26

--------------------------------------------------------------------------------

 
 
from time to time by Bank of America as its prime rate, plus five percent (5%)
per annum.
 
Section 6.6   Other Provisions.
 
(a)           The Members shall have no right of contribution or other recourse
against any of the Western Indemnified Parties for any indemnifiable claims
asserted against them by any of the Western Indemnified Parties.
 
(b)           For purposes of determining whether any of the Members has
breached any representation or warranty in this Agreement, any qualification or
limitation of a representation or warranty by reference to materiality of
matters stated therein or as to matters having or not having a Material Adverse
Effect, or words of similar effect, shall be disregarded.
 
(c)           Any amount paid under this Article 6 shall be treated as an
adjustment to the Purchase Price for all income Tax purposes.  If,
notwithstanding the treatment required by the preceding sentence, any
indemnification payment under this Article 6 is determined to be taxable to the
Indemnified Party receiving such payment by any Taxing Authority, the
Indemnifying Party shall also indemnify such Indemnified Party for any Taxes
incurred by reason of the receipt of such payment and any Losses incurred by
such Indemnified Party in connection with such Taxes (or any asserted deficiency
or Proceeding related to such Taxes).
 
(d)           Nothing in this Agreement shall restrict or limit any equitable
remedies that any Indemnified Party may otherwise have, including, without
limitation, any right to seek specific performance, rescission or restitution,
or any right of any Indemnified Party to seek the enforcement by any court or
arbitrator of any of its awards, judgments or remedies.
 
 
ARTICLE 7
GENERAL PROVISIONS
 
Section 7.1   Closing.  Subject to the terms and conditions of this Agreement,
including, without limitation, the satisfaction or waiver of the latest to occur
of the conditions set forth in Article 5 of this Agreement, the closing of the
transactions contemplated by this Agreement (the “Closing”) will take place at
10:00 a.m. on the date of this Agreement (the “Closing Date”) in the offices of
Barnes & Thornburg LLP, 3475 Piedmont Road NE, Suite 1700, Atlanta, Georgia
30305, unless another time and place is mutually agreed by the parties. The
transaction contemplated by this Agreement shall be effective as of 11:59 p.m.
on the Closing Date (the “Effective Time”).
 
Section 7.2   Expenses.  Except as otherwise expressly provided in this
Agreement, all costs and expenses incurred in connection with this Agreement and
the transactions contemplated by this Agreement shall be paid by the party
incurring such expense.
 

 
27

--------------------------------------------------------------------------------

 
 
Section 7.3   Notices.  All notices and other communications hereunder shall be
in writing and shall be deemed given if delivered personally, by facsimile (with
confirmation), mailed by registered or certified mail (return receipt requested)
or delivered by an express courier (with confirmation) to the parties at the
following addresses (or at such other address for a party as shall be specified
by like notice):
 
(a)           If to Western or the Company:
 
Western Standard Energy Corp.
302-1912 Enterprise Way
Kelowna, British Columbia
Canada V1V 9S9
Attention:  Dallas Gray and Harold Schneider

 
with a copy to:

 
Barnes & Thornburg LLP
Prominence in Buckhead
3475 Piedmont Road, N.E., Suite 1700
Atlanta, Georgia  30305-3327
Attention:  Jennifer Moseley

 
and
 
(b)           If to any Member:
 
1395 Chattahoochee Ave.
Atlanta, GA 30318
Attention:  Neal Allen
 
Section 7.4   Further Assurances. At the request of any party to this Agreement,
the other parties shall execute, acknowledge and deliver such other documents
and instruments as may be reasonably required by the requesting party to carry
out the purposes of this Agreement. In the event any party to this Agreement
shall be involved in litigation, threatened litigation or government inquiries
with respect to a matter covered by this Agreement, every other party to this
Agreement shall also make available to such party, at reasonable times and
subject to the reasonable requirements of its own businesses, such of its
personnel as may have information relevant to such matters, provided that such
party shall reimburse the providing party for its reasonable costs for employee
time incurred in connection therewith if more than one business day is required.
Following the Closing, the parties will cooperate with each other in connection
with tax audits and in the defense of any legal proceedings.
 
Section 7.5   Remedies Cumulative.  Unless expressly made the exclusive remedy
by the terms of this Agreement, all remedies provided for in this Agreement are
cumulative and shall be in addition to any and all other rights and remedies
provided by law and by any other agreements between the parties.
 

 
28

--------------------------------------------------------------------------------

 
 
Section 7.6   Presumptions.  It is expressly acknowledged and agreed that all
parties have participated in the negotiation and drafting of this Agreement, and
that there shall be no presumption against any party on the ground that such
party was responsible for preparing this Agreement or any part of it.
 
Section 7.7   Exhibits and Schedules.  Each of the Exhibits and Schedules
referred to in, or attached to, this Agreement is an integral part of this
Agreement and is incorporated in this Agreement by this reference.
 
Section 7.8   Interpretation. When a reference is made in this Agreement to
Sections, Exhibits or Schedules, such reference shall be to a Section of or
Exhibit or Schedule to this Agreement unless otherwise indicated. The headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. Whenever the words
“include,” “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation”. No provision of this
Agreement shall be construed to require Western, the Company or any of their
respective Affiliates to take any action which would violate any applicable law,
rule or regulation.
 
Section 7.9   Counterparts.  This Agreement may be executed in counterparts, all
of which shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each of the parties and
delivered to the other parties, it being understood that all parties need not
sign the same counterpart.
 
Section 7.10   Entire Agreement.  This Agreement (including the documents and
the instruments referred to in this Agreement) constitutes the entire agreement
and supersedes all prior agreements and understandings, both written and oral,
among the parties with respect to the subject matter of this Agreement.
 
Section 7.11   Amendment.  This Agreement may not be amended except by an
instrument in writing signed on behalf of each of the parties hereto.
 
Section 7.12   Extension; Waiver.  At any time prior to the Effective Time, the
parties to this Agreement may, to the extent legally allowed, (a) extend the
time for the performance of any of the obligations or other acts of the other
parties to this Agreement, (b) waive any inaccuracies in the representations and
warranties contained in this Agreement or in any document delivered pursuant
hereto, or (c) waive compliance with any of the agreements or conditions
contained in this Agreement. Any agreement on the part of a party to this
Agreement to any such extension or waiver shall be valid only if set forth in a
written instrument signed on behalf of such party, but such extension or waiver
or failure to insist on strict compliance with an obligation, covenant,
agreement or condition shall not operate as a waiver of, or estoppel with
respect to, any subsequent or other failure.
 
Section 7.13   Governing Law.  This Agreement shall be governed and construed in
accordance with the laws of the State of Delaware, without regard to any
applicable conflicts of law principles.
 
Section 7.14   Severability. Any term or provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such
 

 
29

--------------------------------------------------------------------------------

 
 
invalidity or unenforceability without rendering invalid or unenforceable the
remaining terms and provisions of this Agreement or affecting the validity or
enforceability of any of the terms or provisions of this Agreement in any other
jurisdiction. If any provision of this Agreement is so broad as to be
unenforceable, the provision shall be interpreted to be only so broad as is
enforceable.
 
Section 7.15   Publicity.  Western shall develop a communications plan and each
party shall (i) ensure that all press releases and other public statements and
communications (including any communications that would require a filing under
Rule 425, Rule 165 and Rule 166 under the Securities Act or Rule 14a-2, Rule
14a-12 or Rule 14e-2 under the Exchange Act) with respect to this Agreement and
the transactions contemplated hereby shall be consistent with such joint
communications plan and (ii) unless otherwise required by applicable law or by
obligations pursuant to any listing agreement with or rules of any SRO, consult
with Western for a reasonable time before issuing any press release or otherwise
making any public statement or communication (including any communications that
would require a filing with the SEC), and mutually agree upon any such press
release or any such public statement or communication, with respect to this
Agreement or the transactions contemplated hereby.
 
Section 7.16   Assignment; Third Party Beneficiaries. Neither this Agreement nor
any of the rights, interests or obligations shall be assigned by any of the
parties to this Agreement (whether by operation of law or otherwise) without the
prior written consent of the other parties to this Agreement. Subject to the
preceding sentence, this Agreement will be binding upon, inure to the benefit of
and be enforceable by the parties and their respective successors and assigns.
This Agreement (including the documents and instruments referred to in this
Agreement) is not intended to confer upon any person other than the parties to
this Agreement any rights or remedies under this Agreement.
 
Section 7.17   Definitions.  The following terms, as used in this Agreement,
have the meanings that follow:
 
“Affiliate” means any Person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
another Person.
 
“Employee Plan” means any “employee benefit plan”, as defined in Section 3(3) of
ERISA; any employment, severance or similar service agreement, plan, arrangement
or policy; any other plan or arrangement providing for compensation, bonuses,
profit-sharing, stock option or other equity-related rights or other forms of
incentive or deferred compensation, vacation benefits, insurance (including any
self-insured arrangements), medical, dental or vision benefits, disability or
sick leave benefits, life insurance, employee assistance program, workers’
compensation, supplemental unemployment benefits, severance benefits and
post-employment or retirement benefits (including compensation, pension,
insurance or medical benefits); or any loan; in each case including plans or
arrangements, both written and oral, covering or extended to any current or
former director, employee or independent contractor.
 
“Environmental Laws” means any federal, state, local or foreign law (including
common law) treaty, judicial decision, regulation, rule, judgment, order,
decree, injunction, permit or governmental restriction or requirement or any
agreement with any Governmental
 

 
30

--------------------------------------------------------------------------------

 
 
Authority or other third party, relating to human health and safety, the
environment or to pollutants, contaminants, wastes or chemicals or any toxic,
radioactive, ignitable, corrosive, reactive or otherwise hazardous substances,
wastes or materials.
 
“Environmental Permits” means, with respect to any Person, all permits,
licenses, franchises, certificates, approvals and other similar authorizations
of governmental authorities relating to or required by Environmental Laws and
affecting, or relating in any way to, the business of such Person or any of such
Person’s Subsidiaries, as currently conducted.
 
“Governmental Authority” means any governmental body, agency, official or
authority, domestic, foreign, or supranational, or SRO or other similar
non-governmental regulatory body.
 
“Knowledge” means, with respect to any fact, circumstance, event or other matter
is question, the actual knowledge of such fact, circumstance, event or other
matter of (a) an individual, if used in reference to an individual, or (b) any
Member, director or officer of such party, if used in reference to the Company,
Western or any Person that is not an individual.
 
“Liability” means any direct or indirect, primary or secondary, liability,
indebtedness, obligation, penalty, expense, claim, deficiency, guaranty or
endorsement of or by any Person of any type, whether accrued, absolute,
contingent, liquidated, unliquidated, matured, unmatured or otherwise.
 
“Lien” means, with respect to any property or asset (real or personal, tangible
or intangible), any mortgage, lien, pledge, charge, security interest,
encumbrance or other adverse claim of any kind in respect of such property or
asset. For purposes of this Agreement, a Person shall be deemed to own subject
to a Lien any property or asset that it has acquired or holds subject to the
interest of a vendor or lessor under any conditional sale agreement, capital
lease or other title retention agreement relating to such property or asset.
 
“LLC Agreement” means that certain Limited Liability Company Agreement of the
Company, dated as of August 10, 2012, by and among the Members of the Company.
 
“Losses” means, collectively, any and all demands, claims, payments,
obligations, recoveries, deficiencies, fines, penalties, interest, assessments,
actions, causes of action, suits, losses, damages, liabilities, costs and
expenses (including, without limitation, (i) interest, penalties and reasonable
attorneys’ fees and expenses, (ii) reasonable attorneys’ fees and expenses
necessary to enforce rights to indemnification hereunder, (iii) consultants’
fees and other costs of defense or investigation, and (iv) those costs and
expenses expended in cleaning up property to applicable cleanup standards and in
attaining written acknowledgement from the appropriate regulatory agency that
cleanup is complete).
 
“Material Adverse Effect” means, with respect to the Company and Western, as the
case may be, a material adverse effect on the business, assets, properties,
operations, or condition (financial or otherwise) or (insofar as can reasonably
be foreseen) prospects (financial or otherwise) of such party; provided that the
following shall be excluded in any determination of Material Adverse Effect: (i)
any circumstance, change or effect (including international events such as acts
of terrorism or war) affecting generally companies operating in the fuel cell or
solar energy business in the same general manner and to the same general extent;
(ii) any
 

 
31

--------------------------------------------------------------------------------

 
 
circumstance, change or effect affecting generally the United States or world
economy; or (iii) changes in laws, rules or regulations or accounting or
actuarial practices which affect both the Company and Western in an equivalent
manner.
 
“Person” means an individual, corporation, general or limited partnership,
limited liability company, association, trust or other entity or organization,
including any Governmental Authority.
 
“SOX” means the Sarbanes-Oxley Act of 2002, as amended.
 
“Subsidiary”, when used with respect to any Person, means any corporation,
partnership, limited liability company, association, trust or other entity or
organization, whether incorporated or unincorporated, which is consolidated with
such party for financial reporting purposes or in which a party has direct or
indirect beneficial ownership (as defined in Rule 13d-3 of the SEC) of a
majority of the voting stock or other equity interest of such entity.
 



 
32

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the date first
above written.
 



 
WESTERN STANDARD ENERGY CORP.,
 
a Nevada corporation
         
By:
     
Dallas Gray, President
             
DOMINOVAS ENERGY, LLC,
 
a Delaware limited liability company
         
By:
     
Neal Allen, President
   



MEMBERS:
                     
Neal Allen
 
Spero Plavoukos
                 
Michael Robinson Watkins
 
Robert Jeffrey Van Cott
                 
Kerry Stewart
 
Abdoulaye M. Yansane
                 
Carlos Medina
 
David Wayne Uglow
                 
James Plavoukos
 
Rita Y.M. Chin


 
33

--------------------------------------------------------------------------------

 

RONNIE ROMERO E P LLC
 
SPERO, LLC
                 
By:
   
By:
   
Ronnie Romero, Manager & Member
   
Spero Plavoukos, Manager & Member
                 
Roderick Simpson
 
Phyllis Brown Simpson
                 
Brenda Stewart
 
John Stewart
                 
David A. Coleman
 
Shofaetiyah Watson
     






 
34

--------------------------------------------------------------------------------

 

EXHIBIT A


ALLOCATION SCHEDULE


The parties hereto acknowledge and agree that (i) the fair market value of the
Purchase Price is $45,000.00 and (ii) the Purchase Price shall be allocated for
tax purposes to and among the Company’s assets as follows:



 
DESCRIPTION OF ASSETS
ALLOCATED AMOUNT
   
The Company’s goodwill associated with its assets and business and the value of
the Company’s business as a going concern
$45,000.00
 




 
 
 
 
 
 
35
 

--------------------------------------------------------------------------------